DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), and further in view of Mase (US 20110034119).
Regarding claim 1, AAPA teaches an air handling apparatus for a HVAC system, comprising:
a rectangular enclosure (102 in applicant’s fig 3-4.  Also [0018] line 5, “essentially rectangular”) having a pair of side walls, a roof, and a floor (AAPA [0018], “The six sides of the enclosure 102 include a pair of opposing side walls 104, a pair of opposing end walls 105, a roof 106, and a floor 108”) with at least one outlet opening (annotated figure 1) “for directing air from within the enclosure to outside the enclosure” (the outlet openings are capable of performing this intended function);
at least one inlet opening (in intake hood 114, applicant’s fig 4) for drawing outside air into the enclosure;
at least one fan (110 in applicant’s fig 3-4) within the enclosure “for drawing air through the enclosure, through the burner box, and out the at least one outlet opening” (the fans 110 are capable of performing this intended function); and
a burner box (112 in applicant’s fig 3-4) “for heating outside air drawn into the enclosure through the at least one inlet opening” (the burner box is capable of performing this intended function);
the enclosure including a pedestrian entry door and a service access corridor providing access to an interior of the enclosure to allow a maintenance worker to enter the enclosure and service the burner box such that the enclosure protects the maintenance worker from any harsh environmental conditions (as described in applicant’s paragraph [0005] of PGPUB).
AAPA fails to teach a plurality of inlet openings extending through the roof, wherein the at least one fan is located between the burner box and the at least one outlet opening to draw air from the plurality of inlet openings, through the burner box, and out the at least one outlet opening, the burner box mounted within the enclosure.


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    457
    896
    media_image1.png
    Greyscale

[AltContent: textbox (Two outlet openings on end walls 105)]
 
[AltContent: textbox (Annotated figure 1)]

Ito teaches a plurality of inlet openings (plural openings of inlet 13a, fig 2.  Also as shown in fig 1, openings of inlet 13a is located in one of the vertical sidewall), wherein at least one fan (fan 21, fig 2) is located between a burner box (20, fig 2) and at least one outlet opening (openings of outlet 12a, fig 2) “to draw air from the plurality of inlet openings, through the burner box, and out the at least one outlet opening” ([0026] “hot air blown out by the first air-blowing fan 21”), the burner box mounted within an enclosure (Fig 2, and [0015] “box-shaped chassis 11”).
It would have been obvious at the time of filing to modify AAPA as taught by Ito by relocating the burner to the center of the enclosure in order to allow easy maintenance (If the burner box is located on the roof, users have to climb up to the roof to perform maintenance.  Therefore having the burner in the enclosure allows user to easily get access to the burner system when performing maintenance.)
Mase teaches a plurality of inlet openings (17, fig 3) extending through a roof (15, fig 3).
It would have been obvious at the time of filing to modify AAPA in view of Ito as taught by Mase by adding plural inlet opening on the roof in order to increase air flow amount to provide more hot air.
Regarding claim 2, AAPA in view of Ito, Mase teaches a pair of end walls (AAPA [0018], “The six sides of the enclosure 102 include a pair of opposing side walls 104, a pair of opposing end walls 105.  Noted, applicant has typo for end walls in figures 3-4.  It should be labeled as “105” because applicant’s spec [0018] states “a pair of opposing end walls 105”).
Regarding claim 3, AAPA in view of Ito, Mase teaches the burner box is positioned between the roof and the floor of the enclosure (See Ito fig 2).
Regarding claim 9, AAPA in view of Ito, Mase teaches the at least one outlet opening is formed in at least one of the pair of end walls of the enclosure (See applicant’s fig 4.  Noted there’s a typo for end wall.  The two end walls should have been labeled as 105 according to the spec).
Regarding claim 11, AAPA in view of Ito, Mase teaches the burner box is centrally located within the enclosure (See Ito fig 2.  The burner 20 is centrally located relative to the roof and the floor of the housing 11).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Mase (US 20110034119), and further in view of Little (US 2625150).
Regarding claim 7, AAPA in view of Ito, Mase teaches all the limitations of claim 1.
AAPA in view of Ito, Mase fails to teach downwardly extending louvers are mounted within the plurality of inlet openings.
Little teaches downwardly extending louvers (28, fig 4) are mounted within a plurality of inlet openings (openings on sidewall 6 of the casing 2 for air flowing in as shown in fig 4).
It would have been obvious at the time of filing to modify AAPA in view of Ito, Mase as taught by Little to add louvers next to the plurality of air inlet openings in order to increase airflow velocity to help promote combustion (adding sloped louvers of Little to the air inlet openings would form nozzle shaped inlet openings to increase air flow velocity).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Mase (US 20110034119), and further in view of Prior art of Do (fig 1-2 of US 6666681).
Regarding claim 8, AAPA in view of Ito, Mase teaches all the limitations of claim 2.
AAPA in view of Ito, Mase fails to teach the floor has at least one section formed from an open grate material which creates an air inlet for allowing outside air to flow into the enclosure.
Prior art of Do teach a floor (21, fig 2) has at least one section (the portion that has openings 19 shown in fig 2) formed from an open grate material (the floor 21 inherently has its own material) which creates an air inlet for allowing outside air to flow into the enclosure (col 5 lines 54-55, “air intake openings 19 in the bottom or floor panel 21”)
It would have been obvious at the time of filing to modify AAPA in view of Ito, Mase as taught by Prior art of Do by adding air intake openings to the floor panel in order to provide allow more air flow to the burner to help provide more heated air.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Mase (US 20110034119), and further in view of Adrian (US 7997004).
Regarding claim 10, AAPA in view of Ito, Mase teaches all the limitations of claim 9.
AAPA in view of Ito, Mase fails to teach a duct system is in communication with the at least one outlet opening to direct air from within the enclosure to a predetermined location.
Adrian teaches a duct system (outlet conduit 24, fig 2.  Also col 6 line 22, “a hollow air outlet conduit 24”) is in communication with at least one outlet opening (114, fig 2) to direct air from within the enclosure to a predetermined location.
It would have been obvious at the time of filing to modify AAPA in view of Ito, Mase as taught by Adrian by adding an extension duct to the exhaust outlet in order to guide heated air to a desired location (one can easily move the flexible duct of Adrian around so that heated air can be directed to different locations).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Meso (US 20160018131), further in view of Desi (20100024794).
Regarding claim 12, AAPA teaches an air handling apparatus for a HVAC system of a building comprising:
a rectangular enclosure (102 in applicant’s fig 3-4.  Also [0018] line 5, “essentially rectangular”) has a pair of opposing side walls, a pair of opposing end walls, a roof, and a floor (AAPA [0018], “The six sides of the enclosure 102 include a pair of opposing side walls 104, a pair of opposing end walls 105, a roof 106, and a floor 108”);
an inlet opening (the opening where roof 106 connects to the burner box 112 shown in applicant’s figure 4) formed in the enclosure “for drawing outside air into the enclosure” (the inlet opening is capable of performing this intended function), and at least one outlet opening (annotated figure 1.  Noted, applicant has typo for end walls.  It should be labeled as “105”) “for directing air from within the enclosure to outside the enclosure” (the outlet openings are capable of performing this intended function);
at least one fan (110 in applicant’s fig 3-4) within opposing ends (the ends where end walls are located) of the enclosure “for drawing air through the enclosure” (the fans 110 are capable of performing this intended function);
a burner box (112 in applicant’s fig 3-4) “for heating outside air drawn into the enclosure through the inlet opening” (the burner box is capable of performing this intended function), wherein the at least one fan is located between the burner box and the at least one outlet opening (the fan 110 is between the burner box and the at least one outlet openings in fluid path) “to draw air from the plurality of inlet openings, through the burner box, and out the at least one outlet opening” (fan 110 is capable of performing this is intended function); and
at least one air conditioning evaporator coil (116 in applicant’s fig 3) located within the enclosure and adjacent the burner box (they both in the same system, therefore they are adjacent to each other) “for cooling air drawn into the inlet opening and exiting the at least one outlet opening” (the evaporator coils 116 are capable of performing this intended function);
the enclosure including a pedestrian entry door and a service access corridor providing access to an interior of the enclosure to allow a maintenance worker to enter the enclosure and service the burner box such that the enclosure protects the maintenance worker from any harsh environmental conditions (as described in applicant’s paragraph [0005] of PGPUB).
AAPA fails to teach a plurality of inlet openings, the burner is centrally located within the enclosure between the roof and the floor of the enclosure
Meso teaches a burner (22, fig 1) centrally located within an enclosure (frame 12, fig 1.  Frame 10 is also a housing of heater unit 10) between a roof (top wall of 12) and a floor (bottom wall of 12) of the enclosure (see fig 1).
It would have been obvious at the time of filing to modify AAPA as taught by Meso by relocating the burner to the center of the enclosure in order to allow easy maintenance (If the burner box is located on the roof, users have to climb up to the roof to perform maintenance.  Therefore having the burner in the enclosure allows user to easily get access to the burner system when performing maintenance.)
Desi teaches a plurality of inlet openings enclosure (20 and 30 of fig 1)
It would have been obvious at the time of filing to modify AAPA in view of Meso as taught by Desi by adding air intake openings to the floor panel in order to provide allow more air flow to the burner (AAPA in view of Meso teaches floor is spaced apart by wheels 11 from ground as shown in Meso’s fig 1.  Therefore one of ordinary skill in the art would add more openings to housing portions such as the floor to allow more air flow into the burner.) to help provide more heated air.
Regarding claim 13, AAPA in view of Meso, Desi teaches the at least one of the plurality of air inlet openings is formed in at least one of the pair of side walls of the enclosure (Meso fig 1 shows an inlet opening 30 located on left sidewall of housing 12).
Regarding claim 15, AAPA in view of Meso, Desi teaches the at least one outlet is formed in the pair of opposing end walls of the enclosure (See applicant’s fig 4.  Noted there’s a typo for end wall.  The two end walls should have been labeled as 105 according to the spec)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Meso (US 20160018131), further in view of Desi (20100024794), and further in view of Little (US 2625150).
Regarding claim 14, AAPA in view of Meso, Desi teaches all the limitations of claim 12.
AAPA in view of Meso, Desi fails to teach a downward louver are mounted within the plurality of air inlet openings.
Little teaches downwardly extending louvers (28, fig 4) are mounted within at least one  air inlet opening (opening on sidewall 6 of the casing 2 for air flowing in as shown in fig 4).
It would have been obvious at the time of filing to modify AAPA in view of Meso, Desi as taught by Little to add louvers next to the air intake openings in order to increase airflow velocity to help promote combustion (adding sloped louvers of Little to the air inlet opening would form a nozzle shaped airflow opening to increase air flow velocity).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Meso (US 20160018131), further in view of Desi (20100024794), and further in view of Prior art of Do (fig 1-2 of US 6666681).
Regarding claim 16, AAPA in view of Meso, Desi teaches all the limitations of claim 12.
AAPA in view of Meso, Desi fails to teach the floor has at least one section formed from an open grate material which creates an air inlet for allowing outside air to flow into the enclosure.
Prior art of Do teach a floor (21, fig 2) has at least one section (the portion that has openings 19 shown in fig 2) formed from an open grate material (the floor 21 inherently has its own material) which creates an air inlet for allowing outside air to flow into an enclosure (col 5 lines 54-55, “air intake openings 19 in the bottom or floor panel 21”)
It would have been obvious at the time of filing to modify AAPA in view of Meso, Desi as taught by Prior art of Do by adding air intake openings to the floor panel in order to provide allow more air flow to the burner (AAPA in view of Meso teaches floor is spaced apart by wheels 11 from ground as shown in Meso’s fig 1.  Therefore one of ordinary skill in the art would add more openings to housing portions such as the floor to allow more air flow into the burner.) to help provide more heated air.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Meso (US 20160018131), further in view of Desi (20100024794), and further in view of Adrian (US 7997004).
Regarding claim 17, AAPA in view of Meso, Desi teaches all the limitations of claims 15.
AAPA in view of Meso, Desi fails to teach a duct system is in communication with the at least one outlet opening to direct air from within the enclosure to a predetermined location.
Adrian teaches a duct system (outlet conduit 24, fig 3A) is in communication with at least one outlet opening (114, fig 2) to direct air from within the enclosure to a predetermined location.
It would have been obvious at the time of filing to modify AAPA in view of Meso, Desi as taught by Adrian by adding an extension duct to the exhaust outlet in order to guide heated air to a desired location (one can easily move the flexible duct of Adrian around so that heated air can be directed to different locations).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Prior art of Do (fig 1-2 of US 6666681).
Regarding claim 1, AAPA teaches an air handling apparatus for a HVAC system, comprising:
an enclosure (102 in applicant’s fig 3-4) having a pair of opposing side walls, a pair of opposing end walls, a roof, and a floor (AAPA [0018], “The six sides of the enclosure 102 include a pair of opposing side walls 104, a pair of opposing end walls 105, a roof 106, and a floor 108”)
 at least one inlet opening (in intake hood 114, applicant’s fig 4); and at least one air outlet opening (annotated figure 1) formed in each of the pair of opposing end walls for directing air from within the enclosure to outside the enclosure;
at least one fan (110 in applicant’s fig 3-4) mounted within opposing ends of the enclosure “for drawing air in through the at least one air inlet opening, through a central portion of the enclosure (a central interior in the housing 102), and through the at least one air outlet opening” (fan 110 is capable of performing this function);
a burner box (112 in applicant’s fig 3-4) “for heating outside air drawn into the enclosure through the at least one inlet opening” (the burner box is capable of performing this intended function);
the enclosure the enclosure being configured to allow a service worker to enter an interior thereof to facilitate servicing of the burner box while being protected from any harsh environmental conditions (as described in applicant’s paragraph [0005] of PGPUB).
 AAPA fails to teach the at least one air inlet opening includes a plurality of inlet openings formed in at least one of the pair of opposing side walls or the roof for drawing outside air into the enclosure; the floor having at least one section formed from an open grate material which creates a floor air inlet for allowing outside air to flow into the enclosure; the burner box is centrally located within the enclosure between the roof and the floor of the enclosure.
Ito teaches a plurality of inlet openings (plural openings of inlet 13a, fig 2) in at least one of a pair of side walls, the roof, and the floor (Housing 1 inherently has a pair of side walls, and roof and a floor as shown in fig 1.  Openings of inlet 13a is located in one of the vertical sidewall) for drawing outside air into an enclosure (Fig 2, and [0015] “box-shaped chassis 11”), the burner box is centrally located within the enclosure between the roof and the floor of the enclosure (See fig 2, the burner 20 is between the roof and the floor of the enclosure 11.  Examiner interprets that “centrally” to be any location between the roof and the floor of the enclosure.)
It would have been obvious at the time of filing to modify AAPA as taught by Ito by relocating the burner to the center of the enclosure in order to allow easy maintenance (If the burner box is located on the roof, users have to climb up to the roof to perform maintenance.  Therefore having the burner in the enclosure allows user to easily get access to the burner system when performing maintenance.)
Prior art of Do teach a floor (21, fig 2) has at least one section (the portion that has openings 19 shown in fig 2) formed from an open grate material (the floor 21 inherently has its own material) which creates an air inlet for allowing outside air to flow into an enclosure (col 5 lines 54-55, “air intake openings 19 in the bottom or floor panel 21”)
It would have been obvious at the time of filing to modify AAPA in view of Ito as taught by Prior art of Do by adding air intake openings to the floor panel in order to provide allow more air flow to the burner to help provide more heated air.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Prior art of Do (fig 1-2 of US 6666681), and further in view of Little (US 2625150).
Regarding claim 19, AAPA in view of Ito and Prior art of Do teaches all the limitations of claim 18.
AAPA in view of Ito and Prior art of Do fails to teach downwardly extending louvers are mounted within the plurality of inlet openings.
Little teaches downwardly extending louvers (28, fig 4) are mounted within a plurality of inlet openings (openings on sidewall 6 of the casing 2 for air flowing in as shown in fig 4).
It would have been obvious at the time of filing to modify AAPA in view of Ito and Prior art of Do as taught by Little to add louvers next to the plurality of air inlet openings in order to increase airflow velocity to help promote combustion (adding sloped louvers of Little to the air inlet openings would form nozzle shaped inlet openings to increase air flow velocity).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Shown in applicant’s fig 3-4 and paragraphs [0018]-[0019] of PGPUBS.  Hereinafter AAPA) in view of Ito (US 20050036770), further in view of Prior art of Do (fig 1-2 of US 6666681), and further in view of Adrian (US 7997004).
Regarding claim 20, AAPA in view of Ito and Prior art of Do teaches all the limitations of claim 9.
AAPA in view of Ito and Prior art of Do fails to teach a duct system is in communication with the at least one outlet opening to direct air from within the enclosure to a predetermined location.
Adrian teaches a duct system (outlet conduit 24, fig 2.  Also col 6 line 22, “a hollow air outlet conduit 24”) is in communication with at least one outlet opening (114, fig 2) to direct air from within the enclosure to a predetermined location.
It would have been obvious at the time of filing to modify AAPA in view of It and Prior art of Do as taught by Adrian by adding an extension duct to the exhaust outlet in order to guide heated air to a desired location (one can easily move the flexible duct of Adrian around so that heated air can be directed to different locations).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For new limitation, see rejections above.  Applicant’s admitted prior art teaches the enclosure the enclosure being configured to allow a service worker to enter an interior thereof to facilitate servicing of the burner box while being protected from any harsh environmental conditions (as described in applicant’s paragraph [0005] of PGPUB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762